DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on April 7, 2022 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  	Claim 6 recites the limitation "via structure does not directly a sidewall.."  It is believed the verb contact is missing from this sentence.  For purposes of examination this will be interpreted as "via structure does not directly contact a sidewall.."    Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimabukuro (US 2016/0148835).
Claim 1, Shimabukuro discloses (Fig. 16B) a three-dimensional memory device comprising: 	an alternating stack (32/44/46/48, insulator layers/ lower level conductive layer/gate level conductive layer/upper level conductive layer, Para [0126] –[0127], hereinafter “stack”) of insulating layers (32) and electrically conductive layers (44/46/48) located over (stack is over 9/10) a substrate (9/10, substrate, Para [0129]) and including a terrace region (region of 9/10 where right staircase is formed, hereinafter “terrace”) containing stepped surfaces of the alternating stack (terrace has stepped surface of stack); 	memory stack structures (55, memory stack structure, Para [0075]) extending through the alternating stack (55 extends through the alternating stack 32/44/46/48), wherein each of the memory stack structures (55) comprises a memory film (50, memory film, Para [0081]) and a vertical semiconductor channel (601/602, semiconductor channel, Para [0081]); 	a retro-stepped dielectric material portion (65, retro-stepped dielectric material portion, Para [0107]) overlying the stepped surfaces of the alternating stack (65 overlies stepped surfaces of the alternating stack 32/44/46/48); 	first contact via structures (8U/2 leftmost 8C, contact via structures, Para [0127], hereinafter “1st”) vertically extending through the retro-stepped dielectric material portion (1st vertically extends through 65), wherein each of the first contact via structures (8U/2 leftmost 8C) has a respective bottom surface that contacts a respective metal plate (bottom surface of 1st contacts 48/2 topmost 46 E1 which is made of metal, Para [0116])) that contacts a respective one of a first subset of the electrically conductive layers (48/2 topmost 46, where conductive layers may be metal, Para [0116], hereinafter “E1”); and 	second contact via structures (2 rightmost 8C/8L, contact via structures, Para [0127], hereinafter “2nd”)  vertically extending through the retro-stepped dielectric material portion (2nd vertically extends through 65), wherein each of the second contact via structures has a respective bottom surface that contacts (bottom surface of 2nd  contacts 2 bottommost 46/42 (E2))  a respective one of a second subset of the electrically conductive layers (2 bottommost 46/42, hereinafter “E2) located below the first subset of the electrically conductive layers (E2 located below E1).	Claim 2, Shimabukuro discloses (Fig. 16B) the three-dimensional memory device of Claim 1, wherein: 	the first subset of the electrically conductive layers (48/2 topmost 46 (E1)) comprises drain select electrodes (E1 comprises 48 which is drain select electrode, Para [0118]) and an upper subset of word lines (E1 has upper 46 which are word lines, Para [0121]); and 	the second subset of the electrically conductive layers (2 bottommost 46/42 (E2)) comprises a lower subset of word lines (E2 has lower 46 which are word lines, Para [0121]) underlies the upper subset of word lines (E2 underlies E1).	Claim 11, Shimabukuro discloses (Fig. 16B) the three-dimensional memory device of Claim 1, wherein: 	each second contact via structure (2nd) contacts a recessed horizontal surface of the respective one of the second subset of the electrically conductive layers (each 2nd contacts respective recessed horizontal surface of respective E2) ; and 	a recess depth of recessed horizontal surfaces of the second subset of the electrically conductive layers (2 bottommost 46/42 (E2)) varies among the second subset of the electrically conductive layers, and increases with increasing vertical distance of a respective electrically conductive layer within the second subset of the electrically conductive layers from the substrate (recess depth of each of the recessed horizontal surface of E2 increases the farther vertically away it gets from 9/10 since 65 increases horizontally the farther vertically apart from 9/10).
	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidoh (US 2009/0212350).	Claim 1, Kidoh discloses (Fig. 4) a three-dimensional memory device comprising: 	an alternating stack (30/40, memory transistor layer/drain-side selection transistor layer, Para [0077]) of insulating layers (31a-e/41/43, inter-wordline insulating layers/first insulating layer/second insulating layer, Para [0065], [0072]) and electrically conductive layers (32a-32d/42, word line conductive layers/drain-side conductive layers, Para [0099], [0105]) located over (30/40 located over Ba) a substrate (Ba, semiconductor substrate, Para [0125]) and including a terrace region (region of Ba where steps formed, hereinafter “terrace”) containing stepped surfaces of the alternating stack (terrace contains stepped surface of 30/40); 	memory stack structures (29/37/47/28/36/48,columnar semiconductor layer/gate insulating layer, Para [0055], [0065] – [0074], hereinafter “memory”) extending through the alternating stack (memory extends through 30/40), wherein each of the memory stack structures comprises a memory film (36, memory gate insulating layer, Para [0065]) and a vertical semiconductor channel (37/48, memory columnar semiconductor layer/drain-side columnar semiconductor layer, Para [0072], [0075]); 	a retro-stepped dielectric material portion (33/34, memory protection insulating layer/interlayer insulating layer, Para [0078]) overlying the stepped surfaces of the alternating stack (33/34 overlies stepped surface of 30/40); 	first contact via structures (61f-61h filled with 62/63, barrier metal/plug conductive layer, Para [0085], hereinafter “1st”) vertically extending through the retro-stepped dielectric material portion (1st vertically extends through 33/34), wherein each of the first contact via structures has a respective bottom surface that contacts a respective metal plate (bottom surface 1st contacts 32d/32c/32b which are considered conductive plates, Para [0069]) that contacts a respective one of a first subset of the electrically conductive layers (32d/32c/32b); and 	second contact via structures (61d-61e filled with 62/63, barrier metal/plug conductive layer, Para [0085], hereinafter “2nd”)  vertically extending through the retro-stepped dielectric material portion (2nd vertically extends through 33/34), wherein each of the second contact via structures (61d-61e filled with 62/63 (2nd)) has a respective bottom surface that contacts a respective one of a second subset of the electrically conductive layers (bottom surface of 2nd contacts conductive layers 23/32b) located below the first subset of the electrically conductive layers (23/32b is located below 32d/32c/32b).	Claim 3, Kidoh discloses (Fig. 4) the three-dimensional memory device of Claim 1, 	wherein each of the first contact via structures (1st) and the second contact via structures (2nd) comprises: 	a respective metallic barrier layer (62) including a compound of a metallic element and a non-metallic element (62 is metal barrier made of titanium nitride, Para [0085]); and 	a metal fill material portion (63) consisting essentially of at least one elemental metal (63 is plug conductive layer fill formed of tungsten, Para [0085]).	Claim 4, Kidoh discloses (Fig. 4) the three-dimensional memory device of Claim 3, wherein each metallic barrier layer (62) of the contact via structures (61f-61h) contacts a sidewall of a respective opening through the retro- stepped dielectric material portion (62 contact sidewall of opening in 33/34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimabukuro (US 2016/0148835) as applied to claim 1 above, and further in view of Kidoh (US 2009/0212350).
Claim 3, Shimabukuro discloses the three-dimensional memory device of Claim 1.	Shimabukuro does not explicitly disclose wherein each of the first contact via structures  and the second contact via structures comprises: a respective metallic barrier layer including a compound of a metallic element and a non-metallic element; and a metal fill material portion consisting essentially of at least one elemental metal.	However, Kidoh discloses (Fig. 4) wherein first contact via structures (61f-61h filled with 62/63, barrier metal/plug conductive layer, Para [0085], hereinafter “1st”)  and second contact via structures (61d-61e filled with 62/63, barrier metal/plug conductive layer, Para [0085], hereinafter “2nd”)  comprises: 	a respective metallic barrier layer including a compound of a metallic element and a non-metallic element (62 is metal barrier made of titanium nitride, Para [0085]); and 	a metal fill material portion consisting essentially of at least one elemental metal (63 is plug conductive layer fill formed of tungsten, Para [0085]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the via structure plug of Kidoh to modify the contact via structure of Shimabukuro in order to reduce wire resistance (Kidoh, Para [0132]). 
Claim 4, Shimabukuro in view of Kidoh discloses  the three-dimensional memory device of Claim 3.	Kidoh discloses (Fig. 4) wherein each metallic barrier layer of the contact via structures contacts a sidewall of a respective opening through the retro- stepped dielectric material portion (62 contact sidewall of opening in 33/34).
	Claim(s) 1, 5-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimabukuro (US 2016/0148835) in view of Wang (US 2021/0384219).	Claim 1, Shimabukuro discloses (Fig. 16B) a three-dimensional memory device comprising: 	an alternating stack (32/44/46/48, insulator layers/ lower level conductive layer/gate level conductive layer/upper level conductive layer, Para [0126] –[0127], hereinafter “stack”) of insulating layers (32) and electrically conductive layers (44/46/48) located over (stack is over 9/10) a substrate (9/10, substrate, Para [0129]) and including a terrace region (region of 9/10 where right staircase is formed, hereinafter “terrace”) containing stepped surfaces of the alternating stack (terrace has stepped surface of stack); 	memory stack structures (55, memory stack structure, Para [0075]) extending through the alternating stack (55 extends through stack), wherein each of the memory stack structures (55) comprises a memory film (50, memory film, Para [0081]) and a vertical semiconductor channel (601/602, semiconductor channel, Para [0081]); 	a retro-stepped dielectric material portion (65, retro-stepped dielectric material portion, Para [0107]) overlying the stepped surfaces of the alternating stack (65 overlies stepped surfaces of stack); 	first contact via structures (8U/2 leftmost 8C, contact via structures, Para [0127], hereinafter “1st”) vertically extending through the retro-stepped dielectric material portion (1st vertically extends through 65), wherein each of the first contact via structures has a respective bottom surface that contacts (1st contacts E1) a respective one of a first subset of the electrically conductive layers (48/2 topmost 46, where conductive layers may be metal, Para [0116], hereinafter “E1”); and 	second contact via structures (2 rightmost 8C/8L, contact via structures, Para [0127], hereinafter “2nd”)  vertically extending through the retro-stepped dielectric material portion (2nd vertically extends through 65), wherein each of the second contact via structures has a respective bottom surface that contacts (bottom surface of 2nd  contacts E2)  a respective one of a second subset of the electrically conductive layers (2 bottommost 46/42, hereinafter “E2) located below the first subset of the electrically conductive layers (E2 located below E1).	Shimabukuro does not explicitly disclose a metal plate contacting a respective one of a first subset of electrically conductive layers.	However, Wang discloses (Figs. 4B-4C) a metal plate (405, contact pad formed of conducting material where such a material may be tungsten, Para [0040] –[0041], [0050]) contacting conductive layers (shown in Fig. 4B, 407, conductive layers, Para [0040]) coupled to via structures (406, contact structures, Para [0040]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the contact pads of Wang to the first subset electrically conductive layers of Shimabukuro as it provides additional conductivity by acting as a connecting point between contact vias and word lines in a memory devices (Wang, Para [0040]).	Claim 5, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 1.	Wang discloses (Figs. 4B-4C) wherein a topmost first contact via structures (topmost 406 corresponding to topmost 1st) contacts a sidewall of a topmost electrically conductive layer of the first subset of the electrically conductive layers (since 406 can penetrate through contact pads 405 they can contact sidewall of 407).	Claim 6, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 5.	Shimabukuro discloses (Fig. 16B) wherein a bottommost first contact via structure does not directly contact a sidewall of a bottommost electrically conductive layer of the first subset of the electrically conductive layers (bottommost 1st does not contact a sidewall of bottommost E1 in Fig. 16B).		Claim 7, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 1.	Shimabukuro discloses (Fig. 16B) wherein a subset of the metal plates (405 as taught by Wang) contacts a recessed horizontal surface of the respective one of the first subset of the electrically conductive layers (since 405 of Wang is interposed between 1st and E1 it would contact the recessed horizontal surfaces of E1).	Claim 8, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 7.	Shimabukuro discloses (Fig. 16B) wherein a recess depth of recessed horizontal surfaces of the first subset of the electrically conductive layers varies among the first subset of the electrically conductive layers, and increases with a vertical distance of a respective electrically conductive layer within the first subset of the electrically conductive layers from the substrate (lateral recess depth of E1 increases the larger the vertical distance of E1 from 9/10).	Claim 9, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 7.	Wang discloses (Figs. 4B-4C) wherein a subset of the metal plates contacts a sidewall of the respective one of the first subset of the electrically conductive layers (since contact pads 405 are an extension of 408 they would also contact the sidewall of 407 since 408 does, Para [0039]).	Claim 10, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 1.	Wang discloses (Figs. 4B-4C) wherein the metal plates (405, contact pad, Para [0040]) comprise tungsten plates (405 may be conductive material, where tungsten is described as conductive material, Para [0040], [0050]) which are selectively deposited on the electrically conductive layers (405 would be deposited on to conductive layers 407 shown in Fig. 4B, Para [0036]).	Claim 12, Shimabukuro in view of Wang discloses the three-dimensional memory device of Claim 1.	Shimabukuro discloses (Fig. 16B) wherein the electrically conductive layers in the second subset of the electrically conductive layers do not directly contact a metal plate (E2 does not directly contact a metal plate, i.e. no metal plate is present on E2 in Fig. 16B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819


/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819